           Case 3:18-cv-01871-HZ      Document 79       Filed 07/20/20      Page 1 of 17




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204

       Attorneys for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       (Portland Division)



ADI ACQUISITION CO., LLC,                          Civil No. 3:18-cv-01871-HZ

                      Plaintiff,                   DECLARATION OF AVA L.
                                                   SCHOEN IN SUPPORT OF
       v.                                          PLAINTIFF’S MOTION FOR
                                                   ATTORNEYS’ FEES
THEODORE L. VALLAS,

                      Defendant.

               I, Ava L. Schoen, do hereby declare as follows:

               1.     I am the attorney of record for Plaintiff in this action. I have personal

knowledge of all of the facts herein and am competent to testify thereto.

               2.     I am submitting this declaration in support of Plaintiff’s motion for

attorneys’ fees and costs. I am familiar with the work performed and services rendered in

connection with this case.



Page 1 -    DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF’S MOTION
            FOR ATTORNEYS’ FEES
           Case 3:18-cv-01871-HZ       Document 79       Filed 07/20/20       Page 2 of 17




               3.      I have reviewed the fees and costs Plaintiff has been charged by Tonkon

Torp. Based on my review, Plaintiff has been charged $107,880 in fees and $2,148.50 in costs

for the litigation for the period of January 1, 2020 through June 30, 2020.

               4.      Plaintiff's costs, disbursements, and fees are allowable based on

Defendant’s Personal Guaranty executed on March 20, 2018, in favor of Plaintiff (the

“Guaranty”). The amount of fees incurred from January 1, 2020 through June 30, 2020 is

$107,880, as detailed on Exhibit 1. The amount of costs incurred from January 1, 2020 through

June 30, 2020 is $2,148.50, as detailed in Exhibit 2.

               5.      According to the 2017 Oregon State Bar Economic Survey, the average

(mean) hourly billing rate for business and corporate litigation attorneys practicing in Portland,

Oregon was $367 per hour in 2016.

               6.      The 2017 Oregon State Bar Economic Survey reports rates from 2016. A

method of adjusting for inflation the 2016 rates listed in the survey to produce an estimate of the

corresponding rates prevalent in the Portland-area legal community in 2020, is to multiply the

2016 rates by the federal Bureau of Labor Statistics’ reported consumer price index for urban

consumers (“CPI–U”) for the first half of 2020, and then to divide the resulting product by the

reported CPI–U for 2016. Ayala v. Cook Family Builders LLC, 2018 WL 1631453, at *5 (D. Or.

Mar. 6, 2018), report and recommendation adopted, 2018 WL 1629863 (D. Or. Apr. 3, 2018).

The CPI-U for the Western states in the first half of 2020 was 273.646. See U.S. Dep’t of Labor,

Consumer Price Index, https://www.bls.gov/regions/west/news-release/consumerpriceindex_

west.htm. The annual CPI-U for the Western states in 2016 was 247.705. Id. Using the method

described above, the adjusted average hourly billing rate for 2020 is $405.43.



Page 2 -    DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF’S MOTION
            FOR ATTORNEYS’ FEES
           Case 3:18-cv-01871-HZ        Document 79        Filed 07/20/20      Page 3 of 17




                 7.    I am the attorney primarily responsible for this matter. I bill at a standard

rate of $415 per hour. I graduated from law school approximately 19 years ago and have been

admitted to practice in Oregon for approximately 16 years.

                 8.    Timothy Wright, who assisted on certain research projects in this matter,

bills at a standard rate of $285 per hour. Mr. Wright has been admitted to practice in Oregon for

approximately two and a half years. Prior to joining Tonkon Torp, he served for two years as a

judicial law clerk for the former Chief Judge at the Oregon Court of Appeals.

                 9.    My rate and Mr. Wright’s rate are fair and reasonable given our

experience, knowledge, and recognized competence in the areas of law for which the services

were rendered.

                 10.   A total of 288 hours were spent on this case from January 1, 2020 through

June 30, 2020, as follows: approximately (a) 109.9 hours relating to researching, investigating,

and preparing numerous pretrial submissions based on the Court’s orders and in response to

Defendant’s filings (b) 27.9 hours relating to investigating, researching, and preparing court

papers based on the affirmative defenses originally asserted by Defendant and additional

defenses belatedly asserted by Defendant; (c) 6.4 hours relating to preparing for and attending

multiple status conferences, (d) 106.7 hours relating to preparing for trial two times because the

first trial date was postponed five days prior to the start of trial at Defendant’s request;

(e) 24.5 hours relating to overseeing the logistics of and conducting a two-day trial via video

conference; (f) 6.5 hours relating to preparing and communicating about the terms of the

judgment; (g) 3.2 hours relating to researching registration of the judgment in California, where

Defendant resides; and (h) 2.9 hours relating to case management and other work directly related

to these proceedings. The hours spent on this matter are reasonable considering the number of
Page 3 -    DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF’S MOTION
            FOR ATTORNEYS’ FEES
           Case 3:18-cv-01871-HZ         Document 79      Filed 07/20/20    Page 4 of 17




documents drafted, the issues researched, the time spent responding to Defendant’s various

pleadings, the number of status conferences held; and the time spent preparing for trial set for

March of 2020 and, again, for June of 2020, because the March trial was rescheduled at

Defendant’s request only five days before the March trial was to commence. The time spent on

this matter was necessary to reach an acceptable outcome for Plaintiff.

                  11.     The only costs incurred from January 1, 2020 through June 30, 2020 were

the costs of copying pleadings and exhibits (to provide notebooks to the court pursuant to court

orders, to provide pleading and exhibit notebooks to me, and to have exhibit notebooks available

to witnesses) and delivering those notebooks. These costs are for services that were actually and

necessarily performed.

                  12.     The time expended, services rendered, and overall fees and expenses

charged are reasonable and necessary given the legal issues raised, the nature and scope of the

matters raised by Defendant that Plaintiff had to address, and the positions taken by Defendant

and the defenses asserted.

                  PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF

PERJURY THAT THE FOREGOING STATEMENTS ARE TRUE AND CORRECT.

                  DATED this 20th day of July, 2020.


                                               By s/ Ava L. Schoen
037840/00005/11265710v2




Page 4 -      DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF’S MOTION
              FOR ATTORNEYS’ FEES
      Case 3:18-cv-01871-HZ        Document 79        Filed 07/20/20     Page 5 of 17




               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                 Narrative                WTK        Hours    Fees Billed
1/2/2020    1598444   Prepare pretrial submissions          ALS           2.2        913.00
                      (1.8); analyze and communicate
                      regarding terms of stock
                      purchase agreement (.4)
1/3/2020    1598444   Analyze and identify trial exhibits   ALS           5.3      2,199.50
                      (2.8); research and draft trial
                      memorandum (2.5)
1/6/2020    1598444   Research and draft trial              ALS           1.1        456.50
                      memorandum (.4); analyze and
                      identify trial exhibits (.7)
1/7/2020    1598444   Analyze defenses in defendant's       TW            1.1        313.50
                      answer
1/7/2020    1598444   Review documents produced in          ALS           4.3      1,784.50
                      case (1.1); analyze and identify
                      trial exhibits (3.2)
1/8/2020    1598444   Review documents produced in          ALS           2.0        830.00
                      case (.9); analyze and identify
                      trial exhibits (1.1)
1/9/2020    1598444   Analyze arguments for motions         TW            0.2           57.00
                      in limine
1/9/2020    1598444   Review documents produced in          ALS           3.7      1,535.50
                      case (.6); analyze and identify
                      trial exhibits (3.1)
1/10/2020   1598444   Analyze and identify trial exhibits   ALS           2.7      1,120.50
                      (.6); research and draft trial
                      memorandum (2.1)
1/13/2020   1598444   Analyze effect of waiver of           TW            6.2      1,767.00
                      defenses on defendant's answer
                      and future arguments
1/13/2020   1598444   Prepare timeline of events (.7);      ALS           2.8      1,162.00
                      identify trial exhibits (.9); draft
                      trial memorandum (1.2)
1/14/2020   1598444   Analyze and identify trial exhibits   ALS           3.5      1,452.50
                      (1.4); research waiver of
                      affirmative defenses (2.1)
1/14/2020   1598444   Analyze effect of waiver of           TW            3.1        883.50
                      defenses on defendant's answer
                      and future arguments




                                                                                        Exhibit 1
                                                                                          1 of 11
      Case 3:18-cv-01871-HZ        Document 79          Filed 07/20/20     Page 6 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
 Work       Invoice
 Date       Number                 Narrative                 WTK         Hours    Fees Billed
1/15/2020   1598444   Analyze elements of defendant's         TW            3.2        912.00
                      affirmative defenses (3.2)
1/15/2020   1598444   Conduct research of motions in          ALS           0.2           83.00
                      limine to exclude evidence of
                      defendant's affirmative defenses
                      (.2)
1/16/2020   1598444   Prepare for trial against               ALS           0.8        332.00
                      Mr. Vallas, including researching
                      and drafting trial memorandum
                      (.5) and preparing summary of
                      economic damages (.3)
1/17/2020   1598444   Draft elements of defendant's           TW            2.4        684.00
                      affirmative defenses (2.4)
1/17/2020   1598444   Prepare for and attend meeting          ALS           2.9      1,203.50
                      with Mr. Canby to prepare for
                      trial
1/20/2020   1598444   Research and draft trial                ALS           0.7        290.50
                      memorandum (.7)
1/21/2020   1598444   Prepare for trial against               ALS           2.0        830.00
                      Mr. Vallas, including researching
                      and drafting trial memorandum
                      (.5), preparing summary of
                      economic damages (.2), and
                      identifying rebuttal exhibits (1.3)
1/21/2020   1598444   Receive assignment and go               AU            0.2           45.00
                      over exhibit preparation for trial
                      (.2)
1/22/2020   1598444   Create initial exhibit list for         AU            2.5        562.50
                      attorney review (2.5)
1/22/2020   1598444   Prepare summary of witness              ALS           0.9        373.50
                      testimony (.5) and identify trial
                      exhibits (.4)
1/23/2020   1598444   Begin to incorporate edits to           AU            0.2           45.00
                      exhibit list (.2)
1/23/2020   1598444   Research and draft trial                ALS           2.6      1,079.00
                      memorandum (.6); analyze
                      needed witness testimony (1.1);
                      identify rebuttal exhibits (.9)
1/24/2020   1598444   Edit exhibit list (1.8)                 AU            1.6        360.00




                                                                                          Exhibit 1
                                                                                            2 of 11
      Case 3:18-cv-01871-HZ       Document 79        Filed 07/20/20     Page 7 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
 Work       Invoice
 Date       Number                Narrative                WTK        Hours    Fees Billed
1/24/2020   1598444   Prepare summary of economic          ALS           2.4        996.00
                      damages (.2) and statement of
                      witness testimony (1.9); revise
                      trial memorandum (.3)
1/25/2020   1598444   Refine exhibits (2.5); revise        ALS           6.7      2,780.50
                      timeline of events (1.1); research
                      and revise trial memorandum
                      (2.9); revise summary of
                      economic damages (.2)
1/26/2020   1598444   Refine exhibits (1.3); research      ALS           4.5      1,867.50
                      and revise trial memorandum
                      (1.6); revise summary of
                      economic damages (.3); revise
                      summaries of witness testimony
                      (1.3)
1/27/2020   1598444   Analyze breach of guaranty           TW            3.9      1,111.50
                      issue for motion in limine (3.9)
1/27/2020   1598444   Compile trial exhibits               AU            2.1        472.50
                      electronically and meet with
                      attorney regarding next steps for
                      trial exhibits (2.1)
1/27/2020   1598444   Research and revise trial            ALS           3.1      1,286.50
                      memorandum (.6); research and
                      draft motions in limine to exclude
                      defendant's evidence (2.5)
1/28/2020   1598444   Prepare trial exhibits and           AU            4.0        900.00
                      updated exhibit lists (4.0)
1/28/2020   1598444   Refine exhibits (.6); revise trial   ALS           3.3      1,369.50
                      memorandum (1.5), summary of
                      economic damages (.1), and
                      witness statements (1.1)
1/29/2020   1598444   Finalize trial exhibits and          AU            3.0        675.00
                      prepare them for submission to
                      the court and parties (3.0)
1/29/2020   1598444   Refine exhibits (.9); revise         ALS           1.6        664.00
                      summary of economic damages,
                      (.1) trial memorandum (.2), and
                      witness statements (.2);
                      communications with court
                      regarding pretrial conference (.2)
1/30/2020   1598444   Prepare electronic trial exhibits    AU            0.8        180.00
                      for submission to court (.8)



                                                                                       Exhibit 1
                                                                                         3 of 11
      Case 3:18-cv-01871-HZ        Document 79         Filed 07/20/20     Page 8 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                 Narrative                   WTK      Hours    Fees Billed
1/30/2020   1598444   Update trial exhibits (.3); identify     ALS         2.5      1,037.50
                      impeachment exhibits (1.4);
                      analyze and communicate about
                      Mr. Vallas' compliance with court
                      deadlines and series of
                      communications with Mr. Vallas,
                      client, and court clerk regarding
                      same (.8)
1/31/2020   1598444   Research and identify                    ALS         2.9      1,203.50
                      impeachment exhibits (.9);
                      prepare for, appear at, and
                      follow up to status conference
                      regarding court deadlines (1.7);
                      update pretrial submissions (.3)
1/31/2020   1598444   Finalize electronic trial exhibits       AU          0.7        157.50
                      for submission to the court (.7)
1/31/2020   1598444   Prepare impeachment exhibits             AU          0.5        112.50
                      and update exhibit list (.5)
2/2/2020    1599561   Update pretrial pleadings (.5)           ALS         0.5        207.50
2/3/2020    1599561   Finalize transmittal and delivery        AU          0.8        180.00
                      of judge's copies of plaintiff's trial
                      exhibits and send electronic
                      copies to Mr. Vallas (.8)
2/3/2020    1599561   Finalize various pretrial                ALS         5.1      2,116.50
                      pleadings (2.6); research and
                      draft motions in limine (2.5)
2/3/2020    1599561   Process and save potential               AU          0.2           45.00
                      impeachment exhibits (.2)
2/4/2020    1599561   Telephone conference with                ALS         0.4        166.00
                      Mr. Vallas to confer regarding
                      motions in limine (.1); continue
                      to draft motions in limine (.3)
2/5/2020    1599561   Telephone conference with                ALS         1.6        664.00
                      Mr. Vallas and follow up thereto
                      (.3); conduct witness research
                      (.6); identify impeachment
                      exhibits (.3); revise motions in
                      limine (.4)
2/5/2020    1599561   Update rebuttal exhibits and trial       AU          1.0        225.00
                      exhibit notebooks; process
                      impeachment exhibits; process
                      defendant's trial exhibits (1.0)



                                                                                         Exhibit 1
                                                                                           4 of 11
      Case 3:18-cv-01871-HZ       Document 79        Filed 07/20/20     Page 9 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                Narrative                 WTK       Hours    Fees Billed
2/6/2020    1599561   Research background                   AU           0.4           90.00
                      information with regard to
                      potential impeachment exhibits
                      and prepare summary (.4)
2/6/2020    1599561   Review defendant's trial exhibits     AU           1.3        292.50
                      and compile for attorney review
                      (1.3)
2/6/2020    1599561   Revise motions in limine (1.1);       ALS          8.3      3,444.50
                      review Mr. Vallas' exhibits (.9);
                      research and prepare
                      evidentiary objections to
                      Mr. Vallas' exhibits (6.3)
2/7/2020    1599561   Finalize motions in limine (.3);      ALS          5.3      2,199.50
                      research and prepare objections
                      to Mr. Vallas' exhibits and
                      witnesses (2.2); identify
                      impeachment exhibits (2.3); draft
                      rebuttal witness statements (.5)
2/7/2020    1599561   Prepare impeachment exhibits          AU           2.3        517.50
                      for delivery to court (2.3)
2/10/2020   1599561   Send trial exhibits to Mr. Vallas     AU           0.3           67.50
                      per his request (.3)
2/11/2020   1599561   Draft rebuttal witness statements     ALS          1.6        664.00
                      (.2); draft findings of fact and
                      conclusions of law (1.4)
2/12/2020   1599561   Draft findings of fact and            ALS          6.2      2,573.00
                      conclusions of law (2.7); identify
                      rebuttal exhibits (3.5)
2/12/2020   1599561   Electronically format final           AU           1.2        270.00
                      impeachment exhibits for trial;
                      update draft rebuttal exhibits list
                      and newly identified exhibits
                      (1.2)
2/13/2020   1599561   Research and draft findings of        ALS          1.6        664.00
                      fact and conclusions of law (1.8)
2/14/2020   1599561   Prepare and submit plaintiff's        AU           3.8        855.00
                      rebuttal exhibits to court;
                      process electronic versions of
                      rebuttal exhibits for email service
                      upon Mr. Vallas (3.8)




                                                                                       Exhibit 1
                                                                                         5 of 11
      Case 3:18-cv-01871-HZ       Document 79         Filed 07/20/20    Page 10 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
 Work       Invoice
 Date       Number                 Narrative                WTK        Hours    Fees Billed
2/14/2020   1599561   Revise proposed findings of fact      ALS           5.8      2,407.00
                      and conclusions of law (2.5);
                      identify rebuttal exhibits (2.6);
                      participate in status conference
                      with court and follow up thereto
                      (.7)
2/17/2020   1599561   Update fourth wave of pretrial        ALS           1.8        747.00
                      documents due to court (1.8)
2/19/2020   1599561   Compare handwritten vs typed           AU           0.6        135.00
                      exhibit list and exhibits from
                      Mr. Vallas on February 5 and 19,
                      2020; report to attorney that the
                      sets are identical (.6)
2/19/2020   1599561   Finalize plaintiff's trial exhibit     AU           1.0        225.00
                      notebooks (original & copies);
                      review and compare for
                      accuracy plaintiff's chart of
                      objections to defendant's
                      witnesses and exhibits and
                      plaintiff's objections to
                      defendant's witnesses and
                      exhibits (1.0)
2/19/2020   1599561   Telephone conference with             ALS           5.1      2,116.50
                      Mr. Canby regarding trial
                      preparation (.9); continue
                      preparing pretrial submissions to
                      court (3.8); analyze Mr. Vallas'
                      objections to motions in limine
                      (.4)
2/20/2020   1599561   Finalize six sets of trial exhibit     AU           0.3           67.50
                      notebooks
2/20/2020   1599561   Telephone conference to confer        ALS           4.2      1,743.00
                      with Mr. Vallas (.1); research
                      and draft motion to strike
                      defendant's purported economic
                      damages (1.2); continue trial
                      preparations (2.9)
2/21/2020   1599561   Make exhibit notebook for              AU           0.3           67.50
                      witness Mike Fletcher (.3)




                                                                                     Exhibit 1
                                                                                       6 of 11
      Case 3:18-cv-01871-HZ      Document 79        Filed 07/20/20    Page 11 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                Narrative                WTK       Hours    Fees Billed
2/21/2020   1599561   Telephone conference with            ALS          0.8        332.00
                      Mr. Vallas and follow-up thereto
                      (.4); series of settlement
                      communications (.3); continue
                      trial preparation (.1)
2/22/2020   1599561   Prepare witness outlines (.4)        ALS          0.4        166.00
2/24/2020   1599561   Prepare for, participate in status   ALS          3.1      1,286.50
                      conference, and follow up
                      thereto (.6); continue trial
                      preparations with a focus on
                      witness testimony (2.5)
2/25/2020   1599561   Review updated pleadings from        AU           0.2           45.00
                      court (.2)
2/25/2020   1599561   Telephone conferences with           ALS          7.1      2,946.50
                      Messrs. Vallas and Pineda
                      regarding scheduling
                      depositions (.4); continue
                      preparing for trial with focus on
                      witness testimony and use of
                      exhibits (6.7)
2/26/2020   1599561   Series of communications             ALS          4.9      2,033.50
                      regarding possible depositions
                      (.8); continue preparing for trial
                      with focus on witness testimony
                      and use of exhibits (4.1)
2/27/2020   1599561   Prepare and transmit to court        AU           1.7        382.50
                      additional impeachment exhibit;
                      assemble impeachment exhibits
                      for use at trial
2/27/2020   1599561   Series of communications             ALS          2.9      1,203.50
                      regarding possible depositions
                      (.5); continue preparing for trial
                      with focus on witness testimony
                      and use of exhibits (2.4)
2/28/2020   1599561   Continue preparing for trial with    ALS          3.2      1,328.00
                      focus on witness testimony and
                      use of exhibits (1.9); meeting
                      with Mr. Fletcher to prepare his
                      rebuttal testimony (1.3)
3/1/2020    1601080   Draft opening statement (.7);        ALS          2.7      1,120.50
                      prepare witness outlines (1.4);
                      identify additional rebuttal
                      exhibits (.6)


                                                                                   Exhibit 1
                                                                                     7 of 11
      Case 3:18-cv-01871-HZ       Document 79        Filed 07/20/20    Page 12 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                Narrative                WTK        Hours    Fees Billed
3/2/2020    1601080   Draft supplemental rebuttal           AU           2.5        562.50
                      exhibit list; prepare
                      corresponding exhibits for court,
                      notebooks, and service upon
                      defendant (2.5)
3/2/2020    1601080   Prepare supplemental rebuttal        ALS           5.4      2,241.00
                      exhibit list (.3); research and
                      draft motion to strike (3.6);
                      confer with Mr. Vallas (.1); trial
                      preparation communications
                      (1.4)
3/3/2020    1601080   Conduct witness preparation of       ALS           5.3      2,199.50
                      Mr. Canby (4.5); Series of
                      communications regarding trial
                      postponement (.8)
3/3/2020    1601080   Prepare additional rebuttal           AU           2.0        450.00
                      exhibits and cover letter to judge
                      for delivery of judge's copies;
                      update exhibit notebooks; and
                      email service copies to
                      Mr. Vallas (2.0)
3/4/2020    1601080   Analyze options for proceeding       ALS           0.4        166.00
                      with trial (.4)
3/4/2020    1601080   Update trial exhibit notebooks        AU           0.2           45.00
                      with current exhibits lists (.2)
3/5/2020    1601080   Prepare for, participate in, and     ALS           1.2        498.00
                      follow up to status conference
                      regarding postponement of trial
                      (1.2)
3/11/2020   1601080   Research Scott Robinson (.1)         ALS           0.1           41.50
3/16/2020   1601080   Communications regarding             ALS           0.1           41.50
                      rescheduling trial (.1)
3/23/2020   1601080   Communications regarding             ALS           0.1           41.50
                      rescheduling trial (.1)
5/11/2020   1605582   Communications regarding             ALS           0.1           41.50
                      upcoming trial date (.1)
5/12/2020   1605582   Communications regarding             ALS           0.2           83.00
                      status conference with court
                      regarding trial date (.2)
5/14/2020   1605582   Analyze case status for possible      AU           0.5        112.50
                      trial preparation (.5)



                                                                                    Exhibit 1
                                                                                      8 of 11
      Case 3:18-cv-01871-HZ       Document 79         Filed 07/20/20    Page 13 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
 Work       Invoice
 Date       Number                 Narrative                  WTK      Hours    Fees Billed
5/14/2020   1605582   Prepare for, participate in, and        ALS         2.3        954.50
                      follow-up to status conference
                      with court regarding upcoming
                      trial (.5), start arranging logistics
                      of conducting trial via video
                      conference (1.8)
5/15/2020   1605582   Research and communications             ALS         0.8        332.00
                      regarding conducting trial by
                      video conference (.8)
5/19/2020   1605582   Analyze trial preparation tasks         AU          0.6        135.00
                      (.8)
5/19/2020   1605582   Appear at status conference and         ALS         1.5        622.50
                      follow-up thereto as to trial
                      logistics (1.5)
5/20/2020   1605582   Series of communications                ALS         1.2        498.00
                      regarding trial preparations (.7)
                      and logistics(.5)
5/20/2020   1605582   Trial preparation (2.3); research       AU          3.2        720.00
                      logistics for video conference
                      trial (.9)
5/21/2020   1605582   Trial preparation logistics (.1)        ALS         0.1           41.50
5/21/2020   1605582   Trial preparation logistics (.3)        AU          0.3           67.50
5/24/2020   1605582   Prepare trial exhibits for delivery     AU          0.6        135.00
                      to court (.8)
5/24/2020   1605582   Trial preparation (4.5)                 ALS         4.5      1,867.50
5/25/2020   1605582   Trial preparation (.8)                  ALS         0.6        249.00
5/26/2020   1605582   Trial preparation logistics (.4)        AU          0.4           90.00
5/26/2020   1605582   Trial preparation logistics (.5)        ALS         0.5        207.50
5/27/2020   1605582   Trial preparation (1.6); oversee        ALS         2.5      1,037.50
                      logistics for video conference
                      trial (.9)
5/28/2020   1605582   Trial preparation (.1)                  AU          0.1           22.50
5/28/2020   1605582   Trial preparation, and                  ALS         2.2        913.00
                      communications (1.4); oversee
                      logistics of arranging for video
                      conference trial (.8)
5/29/2020   1605582   Trial preparation (5.2) and             ALS         5.9      2,448.50
                      communications regarding video
                      conference trial (.7)



                                                                                     Exhibit 1
                                                                                       9 of 11
      Case 3:18-cv-01871-HZ       Document 79       Filed 07/20/20    Page 14 of 17



               ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                037840-00005
  Work      Invoice
  Date      Number                Narrative                 WTK      Hours    Fees Billed
5/29/2020   1605582   Update Exhibit 29 and draft           AU           1         225.00
                      email correspondence enclosing
                      impeachment exhibits (1.0)
6/1/2020    1607000   Trial preparation (2.3); research     ALS         3.3      1,369.50
                      logistics for Zoom trial (1.0)
6/1/2020    1607000   Trial preparation (1.3)               AU          1.3        292.50
6/2/2020    1607000   Trial and witness preparation         ALS         2.9      1,203.50
                      (2.9)
6/2/2020    1607000   Trial preparation (our Exhibit 28)    AU          0.2           45.00
                      (.2)
6/3/2020    1607000   Trial and witness preparation         ALS         1.8        747.00
                      (1.8)
6/3/2020    1607000   Trial preparation: update Exhibit     AU          0.5        112.50
                      28 and email draft to attorney for
                      review (.5)
6/4/2020    1607000   Trial and witness preparation         ALS         4.1      1,701.50
                      (3.6); series of communications
                      regarding trial logistics and
                      technology (.5)
6/4/2020    1607000   Trial preparation (1.2)               AU          1.2        270.00
6/5/2020    1607000   Trial preparation (1.3)               ALS         1.3        539.50
6/7/2020    1607000   Trial preparation (2.3)               ALS         2.3        954.50
6/8/2020    1607000   Trial and witness preparation         ALS         4.5      1,867.50
                      (4.5)
6/9/2020    1607000   Prepare for trial (4.8)               ALS         4.8      1,992.00
6/10/2020   1607000   Prepare for and conduct trial         ALS         8.8      3,652.00
                      (8.8)
6/11/2020   1607000   Prepare for and conduct trial         ALS         6.5      2,697.50
                      (8.5)
6/17/2020   1607000   Research registering Oregon           ALS         0.4        166.00
                      district court judgment in
                      California (.2); review findings of
                      fact and conclusions of law (.2)
6/17/2020   1607000   Review email correspondence           AU          0.2           45.00
                      and findings of fact and
                      conclusions of law issued by
                      Judge Hernandez (.2)




                                                                                   Exhibit 1
                                                                                    10 of 11
         Case 3:18-cv-01871-HZ        Document 79       Filed 07/20/20    Page 15 of 17



                     ADI ACQUISITION CO., LLC V. THEODORE L. VALLAS
                                      037840-00005
   Work         Invoice
   Date         Number                Narrative               WTK        Hours    Fees Billed
 6/19/2020      1607000    Research and draft judgment        ALS           2.7      1,120.50
                           and communicate regarding
                           same (1.2); research and draft
                           fee petition (1.5)
 6/22/2020      1607000    Research fee petition (.3)         ALS           0.3        124.50
 6/23/2020      1607000    Analyze judgment registration       TW           1.4        399.00
                           process in California (1.4)
 6/23/2020      1607000    Research and draft fee petition    ALS           2.0        830.00
                           (2.0)
 6/25/2020      1607000    Series of communications           ALS           0.4        166.00
                           regarding terms of judgment (.4)
 6/29/2020      1607000    Series of communications           ALS           0.4        166.00
                           regarding terms of judgment (.4)
 6/30/2020      1607000    Analyze judgment registration       TW           1.1        313.50
                           process for California (1.1)
 6/30/2020      1607000    Revise judgment and                ALS           0.8        332.00
                           communicate with Mr. Vallas
                           regarding same (.3); research
                           recording and enforcing
                           judgment in California (.5)
                                                              Sum:         288    $107,880.00

037840/00005/11353298v1




                                                                                       Exhibit 1
                                                                                        11 of 11
           Case 3:18-cv-01871-HZ         Document 79          Filed 07/20/20    Page 16 of 17



ADI Acquisition Co., LLC

037840-00005
Date           Invoice     Description                                                      Billable
01/03/20       1598444     Color Copy (in-house)                                                974.00

01/03/20       1598444     Photocopy (in-house)                                                  48.25

01/29/20       1598444     Color Copy (in-house)                                                156.50

01/29/20       1598444     Photocopy (in-house)                                                 108.00

02/03/20       1599561     Photocopy (in-house)                                                   0.35

02/12/20       1605582     Telephone - Pacer Service Center                                       5.20

02/14/20       1599561     Color Copy (in-house)                                                 52.50

02/14/20       1599561     Photocopy (in-house)                                                   0.10

02/19/20       1599561     Color Copy (in-house)                                                392.50

02/19/20       1599561     Photocopy (in-house)                                                  36.15

02/25/20       1599561     Color Copy (in-house)                                                315.50

02/25/20       1599561     Photocopy (in-house)                                                   0.75

02/27/20       1599561     Photocopy (in-house)                                                   0.45

03/02/20       1601080     Color Copy (in-house)                                                 27.50

03/02/20       1601080     Photocopy (in-house)                                                   3.90

03/03/20       1601080     Color Copy (in-house)                                                  3.50

03/03/20       1601080     Photocopy (in-house)                                                   0.35

05/21/20       1605582     Local Messenger/Delivery - MercuryPDX LLC TO: John                    15.00
                           Beardsley
05/26/20       1605582     Local Messenger/Delivery - MercuryPDX LLC TO: USDC                     8.00

                                                                                            2,148.50




                                                   1
                                                                                            Exhibit 2
                                                                                               1 of 1
        Case 3:18-cv-01871-HZ        Document 79       Filed 07/20/20     Page 17 of 17




                                CERTIFICATE OF SERVICE

          I hereby certify that I served the foregoing DECLARATION OF AVA L.
SCHOEN IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES on:
                              Theodore L. Vallas
                              Carlsbad-Palomar Airlines, Inc.
                              2100 Palomar Airport Road, #222/223
                              Carlsbad, CA 92011
                              Vallas1@cox.net
                              tgvallas@gmail.com

by mailing a copy thereof in a sealed, first-class postage prepaid envelope, addressed to said
party’s last-known address and depositing in the U.S. mail at Portland, Oregon on the date set
forth below; and by causing a copy thereof to be emailed to said party at said party’s last-known
email addresses on the date set forth below.

               DATED this 20th day of July, 2020.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                Attorneys for Plaintiff




Page 1 -   CERTIFICATE OF SERVICE
